           Case 20-40403                    Doc 2           Filed 02/06/20 Entered 02/06/20 17:26:45                                             Desc Main
                                                              Document Page 1 of 24

Fill in this information to identify your case:                                                                       For amended plans only:
                                                                                                                           Check if this amended plan is filed prior to
IN THE UNITED STATES BANKRUPTCY COURT                                                                                      any confirmation hearing.

FOR THE EASTERN DISTRICT OF TEXAS                                                                                            Check if this amended plan is filed in
                                                                                                                             response to an initial denial order or a
                                                                                                                             continuance that counted as an initial
Debtor 1              Eddie                      B                         Eskridge, Jr
                                                                                                                             denial.
                      First Name                 Middle Name               Last Name
                                                                                                                    List the sections which have been changed by
Debtor 2              Veraina                                              Boudreaux-Eskridge                       this amended plan:
(filing spouse)       First Name                 Middle Name               Last Name
                                                                                                                    ______________________________
Case number:                                                                                                        ______________________________
                                                                                                                    ______________________________
                                                                                                                    ______________________________

TXEB Local Form 3015-a
                                                               CHAPTER 13 PLAN
                                                                                                                                                            Adopted: Dec 2017

Part 1:         Notices
To Debtor*:         This plan form is designed for use when seeking an initial confirmation order. It sets out options that may be appropriate in
                    some cases, but the presence of an option on the form does not indicate that the option is appropriate in your
                    circumstances. When you file this Plan, you must serve a copy of it upon each party listed on the master mailing
                    list (matrix) of creditors as constituted by the Court on the date of service and evidence that service through
                    a Certificate of Service affixed to this document that attaches a copy of the matrix of creditors which you
                    served. The most current matrix in this case is available under the "Reports" tab of the CM-ECF system.

* The use of the singular term "Debtor" in this Plan includes both debtors when the case has been initiated by the filing of a joint petition by spouses.

To Creditors:       Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                    You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                    have an attorney, you may wish to consult one.

                    If you oppose any permanent treatment of your claim as outlined in this plan, you or your attorney must file an objection to
                    confirmation of this Plan. An objection to confirmation must be filed at least 14 days before the date set for the plan
                    confirmation hearing. That date is listed in ¶ 9 of the Notice of Chapter 13 Bankruptcy Case issued in this case. The
                    objection period may be extended to 7 days prior to the confirmation hearing under the circumstances specified in LBR
                    3015(f). In any event, the Court may confirm this plan without further notice if no objection to confirmation is timely filed.

                    Regardless of whether you are listed in the Debtor's matrix of creditors or in the Debtor's schedules, you must timely file
                    a proof of claim in order to be paid under this Plan. The deadline for filing claims is listed in ¶ 8 of the Notice of Chapter 13
                    Bankruptcy Case issued in this case. Disbursements on allowed claims will begin on the Trustee's next scheduled
                    distribution date after the Effective Date of the Plan. See § 9.1.

                    The Debtor must check on box on each line to state whether or not the plan includes each of the following
                    items. If an item is checked as "Not Included" or if both boxes are checked, the provision will be ineffective if
                    set out later in the Plan.

1.1     A limit on the amount of an allowed secured claim through a final determination of                                              Included               Not included
        the value of property constituting collateral for such claim, as set forth in § 3.10 of
        this Plan, which may result in a partial payment or no payment at all to the secured
        creditor.

1.2     Avoidance of a judicial lien or a nonpossessory, nonpurchase-money security                                                     Included               Not included
        interest, as set forth in § 3.9 of this Plan.

1.3     Potential termination and removal of lien based upon alleged unsecured status of                                                Included               Not included
        claim of lienholder, as set forth in § 3.11 of this Plan.

1.4     Nonstandard provisions as set forth in Part 8.                                                                                  Included               Not included
            Case 20-40403                     Doc 2           Filed 02/06/20 Entered 02/06/20 17:26:45                                        Desc Main
                                                                Document Page 2 of 24

Debtor     Eddie B Eskridge, Jr                                                                                         Case number
           Veraina Boudreaux-Eskridge

 Part 2:           Plan Payments and Length of Plan

 2.1     The applicable commitment period for the Debtor is                           60          months.


 2.2     Payment Schedule.

         Unless the Court orders otherwise, beginning on the 30th day after the Petition Date* or the entry date of any order converting this
         case to Chapter 13, whichever is later, the Debtor will make regular payments to the Trustee throughout the applicable commitment
         period and for such additional time as may be necessary to make the payments to claimants specified in Parts 3 through 5 of this Plan
         (the "Plan Term" ). The payment schedule shall consist of:
         * The use of the term "Petition Date" in this Plan refers to the date that the Debtor filed the voluntary petition in this case.

               Constant Payments:              The Debtor will pay            $1,670.00             per month for                 60        months.

               Variable Payments:      The Debtor will make variable plan payments throughout the Plan Term. The proposed schedule for such
               variable payments are set forth in Exhibit A to this Order and are incorporated herein for all purposes.


 2.3     Mode of Payment.             Regular payments to the Trustee will be made from future income in the following manner:

         [Check one]

               Debtor will make payments pursuant to a wage withholding order directed to an employer.

               Debtor will make electronic payments through the Trustee's authorized online payment system.

               Debtor will make payments by money order or cashier's check upon written authority of the Trustee.

               Debtor will make payments by other direct means only as authorized by motion and separate court order.

 2.4     Income tax refunds.

         In addition to the regular monthly payments to the Trustee, and in the absence of a court order to the contrary, the Debtor is
         required to:

             (1)    supply a copy of each federal income tax return, including all supporting schedules, filed during the Plan Term to the
                    Trustee within 14 days of filing the return; and

             (2)    remit to the Trustee within 14 days of receipt all federal income tax refunds received by each Debtor during the plan term
                    which will be added to the plan base; provided, however, that the Debtor may retain from each such refund up to
                    $2,000.00 in the aggregate on an annual basis if the Debtor is current on the payment obligations to the Trustee under this
                    Plan at the time of the receipt of such tax refund.

         The Debtor hereby authorizes the Trustee to endorse any federal income tax refund check made payable to the Debtor during the
         plan term.


 2.5     Additional payments.             [Check one]

               None. If "None" is checked, the rest of § 2.5 need not be completed.


 2.6     Plan Base.

         The total amount due and owing to the Trustee under §§ 2.2 and 2.5 is        $100,200.00       which, when combined with any income
         tax refunds due to the Trustee under § 2.4, any litigation proceeds due to the Trustee under § 9.3, and any other funds received by the
         Trustee on the Debtor's behalf during the Plan Term, constitutes the "Plan Base."


 Part 3:           Treatment of Secured Claims
 3.1     Post-Petition Home Mortgage Payments. [Check one]

               No Home Mortgage. If "No Mortgage" is checked, the remainder of § 3.1 need not be completed.

               Home Mortgage Maturing Before or During Plan Term. If "Mortgage Maturing" is checked, the claim will be addressed in
               § 3.4. The remainder of § 3.1 need not be completed.


TXEB Local Form 3015-a [eff. 12/2017]                                            Chapter 13 Plan                                                          Page 2
           Case 20-40403                  Doc 2           Filed 02/06/20 Entered 02/06/20 17:26:45                                         Desc Main
                                                            Document Page 3 of 24

Debtor    Eddie B Eskridge, Jr                                                                                    Case number
          Veraina Boudreaux-Eskridge

             Direct Home Mortgage Payments by Debtor Required.

             On the Petition Date, the Debtor owed the following claims secured only by a security interest in real property that is the Debtor's
             principal residence. The listed monthly payment amount is correct as of the Petition Date. Such mortgage claims (other than
             related Cure Claims addressed in § 3.2), shall be paid directly by the Debtor in accordance with the pre-petition contract, including
             any rate changes or other modifications required by such documents and noticed in conformity with any applicable rules, as such
             payments become due during the Plan Term. The fulfillment of this requirement is critical to the Debtor's reorganization effort.
             Any failure by the Debtor to maintain payments to a mortgage creditor during the Plan Term may preclude
             confirmation of this Plan and, absent a subsequent surrender of the mortgage premises, may preclude the
             issuance of any discharge order to the Debtor under § 1328(a).* The Trustee will monitor the Debtor's fulfillment of this
             direct payment obligation ("DPO").

             *All statutory references contained in this Plan refer to the Bankruptcy Code, located in Title 11, United States Code.


              Mortgage Lienholder                                            Property Address                                 Monthly Payment    Due Date of
                                                                                                                              Amount by Debtor    Monthly
                                                                                                                                                  Payment

 1.                                                        2019-20 Ad Valorem Taxes                                               $0.00
 Dallas Property Tax Office
                                                                                                                        Amount inc:
                                                                                                                           Tax Escrow
                                                                                                                           Insurance Escrow
                                                                                                                           Other

 2.                                                        Homestead                                                           $2,083.92
 Guild Mortgage
                                                                                                                        Amount inc:
                                                                                                                           Tax Escrow
                                                                                                                           Insurance Escrow
                                                                                                                           Other

 3.2     Curing Defaults and Maintenance of Direct Payment Obligations. [Check one]

             None. If "None" is checked, the remainder of § 3.2 need not be completed.

             Cure Claims. On the Petition Date, the Debtor was delinquent on payments to satisfy certain secured claims or upon obligations
             arising under an executory contract or an unexpired lease that the Debtor has elected to assume under § 6.1 of this Plan. While
             remaining current on all direct payment obligations (future installment payments) as each comes due under the applicable
             contractual documents during the plan term (a "DPO"), the Debtor shall cure all such delinquencies through the Plan as listed
             below (a "Cure Claim"). Each listed claims constitutes a separate class. The total amount of each allowed Cure Claim will be paid
             in full by the Trustee. The Trustee is authorized to initiate monthly payments on an interim basis based upon the projected amount
             of each Cure Claim listed below until such time as the allowed amount of each Cure Claim is established by the filing of a proof of
             claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by the Court of
             any objection thereto, shall control over any projected Cure Claim amount listed below. No interest will be paid on any Cure Claim
             in the absence of documentary proof that the applicable contractual documents entitle the claimant to receive interest on unpaid
             interest.

             If the automatic stay is terminated as to the property for which a Cure Claim exists at any time during the Plan Term, the next
             distribution by the Trustee on such Cure Claim shall be escrowed pending any possible reconsideration of the stay termination. If
             the stay termination is reversed by agreement or by court order, then the single escrowed distribution shall be released to the
             holder of the Cure Claim and regular distributions on that Cure Claim shall be reinstituted. In the event that the stay termination
             remains in effect on the second distribution date after the stay termination, the escrowed funds shall be released for distribution
             to other classes under this Plan and the Cure Claim shall thereafter be addressed solely under applicable state law procedures
             and will no longer be treated by the Plan. The completion of payments contemplated in this subsection constitutes a cure of all
             defaults of the Debtor's obligation to each listed claimant.




TXEB Local Form 3015-a [eff. 12/2017]                                       Chapter 13 Plan                                                            Page 3
            Case 20-40403               Doc 2        Filed 02/06/20 Entered 02/06/20 17:26:45                                  Desc Main
                                                       Document Page 4 of 24

Debtor     Eddie B Eskridge, Jr                                                                     Case number
           Veraina Boudreaux-Eskridge

               Claimant                 Collateral/Property/Contract     Debtor's DPO      Projected         Plan      Projected      Projected Total
                                                Description                Amount          Cure Claim      Interest     Monthly       Cure Payment
                                                                                            Amount           Rate     Payment by        by Trustee
                                                                                                                        Trustee

 1.
 Guild Mortgage                        Homestead                           $2,083.92        $8,900.00      0.00%       Pro-Rata         $8,900.00


       Debt Maturing During Plan
       Term.
       Debt Maturing After
       Completion of Plan Term.
       Curing Assumed Executory
       Contract or Lease Obligation
       Pursuant to § 6.1.

 3.3      Secured Claims Protected from § 506 Bifurcation. [Check one]

               None. If "None" is checked, the remainder of § 3.3 need not be completed.

               910 Claims.    The claims listed below were either:

                  (1)   incurred within 910 days before the Petition Date and secured by a purchase money security interest in a motor vehicle
                        acquired for the personal use of the Debtor, or

                  (2)   incurred within 1 year of the Petition Date and secured by a purchase money security interest in any other thing of value,

               and are thus statutorily protected from bifurcation under § 506(a) based on collateral value (a "910 Claim").

               Based upon the Debtor's election to retain certain personal property that serves as collateral for a 910 Claim, adequate protection
               payments in an initial amount calculated pursuant to LBR 3015(c)(1) shall be paid by the Debtor to the Trustee beginning in Month
               1 of the Plan for the benefit of holders of allowed 910 Claims secured by personal property as authorized by § 1326(a)(1)(C) and
               LBR 3015(c). Such payments shall be held by the Trustee solely for the benefit of the affected secured creditor to the absolute
               exclusion of the Debtor and all other parties and shall be tendered by the Trustee at the earliest practicable time to holders of
               allowed 910 Claims secured by personal property as listed below, notwithstanding any failure by the Debtor to achieve
               confirmation of this Chapter 13 plan. Adequate protection payments to be distributed by the Trustee are subject to the availability
               of funds and the Trustee is authorized to make pro rata payments if available funds are insufficient to pay all adequate protection
               payments otherwise due. Such adequate protection payments to each affected secured claimant shall continue on a monthly
               basis until the month in which equal monthly payments are initiated to such claimant under the Plan.

               Each 910 Claim constitutes a separate class. Each 910 Claim will be paid in full by the Trustee with post-confirmation interest
               accruing from the Effective Date of the Plan at the plan rate stated below. Upon confirmation of this Plan, the Trustee is
               authorized to initiate monthly payments on an interim basis based upon the projected amount of each 910 Claim listed below until
               such time as the allowed amount of each 910 Claim is established by the filing of a proof of claim in accordance with the
               Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by the Court of any objection thereto, shall
               control over any projected 910 Claim amount.

               If the automatic stay is terminated as to property securing a 910 Claim treated under this subsection at any time during the Plan
               Term, the next distribution by the Trustee on such 910 Claim shall be escrowed pending any possible reconsideration of the stay
               termination. If the stay termination is reversed by agreement or by court order, then the single escrowed distribution shall be
               released to the holder of the 910 Claim and regular distributions on that 910 Claim shall be reinstituted. In the event that the stay
               termination remains in effect on the second distribution date after the stay termination, the escrowed funds shall be released for
               distribution to other classes under this Plan and the 910 Claim shall thereafter be addressed solely under applicable state law
               procedures and will no longer be treated by the Plan.




TXEB Local Form 3015-a [eff. 12/2017]                                Chapter 13 Plan                                                             Page 4
           Case 20-40403              Doc 2        Filed 02/06/20 Entered 02/06/20 17:26:45                                Desc Main
                                                     Document Page 5 of 24

Debtor    Eddie B Eskridge, Jr                                                                    Case number
          Veraina Boudreaux-Eskridge

             Claimant                    Collateral Description          Adequate         910 Claim        Plan     Equal Monthly       Projected
                                                                         Protection        Amount        Interest    Payment by           Total
                                                                          Payment                          Rate        Trustee         Payment by
                                                                                                                                         Trustee

 1.
 Ally Financial                      2018 Infiniti Q70                    $441.25        $38,048.00       5.75%         $731.16        $43,869.58
                                                                       Month 1
                                                                       through

 2.
 Citywide Motors                     2009 Infiniti Q56 SUV                $112.50         $4,400.00       5.75%         $133.36         $4,800.91
                                                                       Month 1
                                                                       through

 3.
 Conn Appliances                     Merchandise                                          $2,184.00       5.75%        Pro-Rata         $2,571.61
                                                                       Month 1
                                                                       through

 3.4     Secured Claims Subject to § 506 Bifurcation.

         [Check one]

             None. If "None" is checked, the remainder of § 3.4 need not be completed.

             Claims Subject to Bifurcation. The secured portion of each claim listed below (a "506 Claim") is equivalent to the lesser of:
             (1) the value of the claimant's interest in the listed collateral or (2) the allowed amount of the claim. Each listed 506 Claim
             constitutes a separate class. Each 506 Claim will be paid by the Trustee with post-confirmation interest accruing from the
             Effective Date of the Plan at the plan rate stated below. If a 506 Claim is established as an oversecured claim, its holder is
             entitled to an additional component of pre-confirmation interest calculated at the contract rate and payable for the period from
             the Petition Date to the earlier of: (1) the Effective Date of the Plan, or (2) the date upon which the aggregate of such interest,
             plus the allowed amount of the 506 Claim, exceeds the value of the collateral. Such holder is responsible for establishing the
             oversecured amount and the applicable contract rate by suffiicient evidence that is either satisfactory to the Trustee or
             otherwise by court order.

             Based upon the Debtor's election to retain certain personal property that serves as collateral for a 506 Claim, adequate
             protection payments in an initial amount calculated pursuant to LBR 3015(c)(1) shall be paid by the Debtor to the Trustee
             beginning in Month 1 of the Plan for the benefit of holders of allowed 506 Claims secured by personal property as authorized
             by § 1326(a)(1)(C) and LBR 3015(c). Such payments shall be held by the Trustee solely for the benefit of the affected
             secured creditor to the absolute exclusion of the Debtor and all other parties and shall be tendered by the Trustee at the
             earliest practicable time to holders of allowed 506 Claims secured by personal property as listed below, notwithstanding any
             failure by the Debtor to achieve confirmation of this Chapter 13 plan. The Trustee shall apply adequate protection payments
             first to accrued interest, if applicable, and then to principal. Adequate protection payments to be distributed by the Trustee are
             subject to the availability of funds and the Trustee is authorized to make pro rata payments if available funds are insufficient to
             pay all adequate protection payments otherwise due. Such adequate protection payments to each affected secured claimant
             shall continue on a monthly basis until the month in which equal monthly payments are initiated to such claimant under the Plan.

             Unless the Debtor invokes § 3.10 of this Plan to obtain a final valuation determination at the confirmation hearing regarding any
             listed 506 Claim, or an agreement with the holder of any listed 506 Claim regarding the value of its collateral is otherwise
             incorporated into the confirmation order, the value of collateral securing each 506 Claim is not finally determined upon the
             confirmation of this Plan. Upon confirmation of this Plan, however, the Trustee is authorized to initiate monthly payments on an
             interim basis based upon the projected Collateral Value of each 506 Claim as listed below until such time as the allowed
             amount of each such 506 Claim is established by the filing of a proof of claim in accordance with the Bankruptcy Rules. The
             amount listed in that proof of claim, or the final determination by the Court of any objection thereto, or the subsequent entry of
             an order granting a separate motion for valuation of collateral pursuant to § 506 and Bankruptcy Rule 3012, shall control over
             any projected Collateral Value amount listed below.




TXEB Local Form 3015-a [eff. 12/2017]                             Chapter 13 Plan                                                              Page 5
           Case 20-40403               Doc 2         Filed 02/06/20 Entered 02/06/20 17:26:45                                 Desc Main
                                                       Document Page 6 of 24

Debtor    Eddie B Eskridge, Jr                                                                       Case number
          Veraina Boudreaux-Eskridge
              If the automatic stay is terminated as to the property securing a 506 Claim at any time during the Plan Term, the next distribution
              by the Trustee on such 506 Claim shall be escrowed pending any possible reconsideration of the stay termination. If the stay
              termination is reversed by agreement or by court order, then the single escrowed distribution shall be released to the holder of
              the 506 Claim and regular distributions on that 506 Claim shall be reinstituted. In the event that the stay termination remains in
              effect on the second distribution date after the stay termination, the escrowed funds shall be released for distribution to other
              classes under this Plan and the 506 Claim shall thereafter be addressed solely under applicable state law procedures and will
              no longer by treated by the Plan.


          Claimant                   Collateral             Adequate        Total Claim     Collateral       Plan      Equal Monthly        Projected
                                    Description             Protection       Amount          Value         Interest     Payment by            Total
                                                             Payment                                         Rate         Trustee          Payment by
                                                                                                                                             Trustee

 1.
 Chrysler Capital            2014 Dodge RAM                  $289.38       $28,348.00 $23,150.00            5.75%          $444.87         $26,692.06
                             Crew Cab 1500               Month 1
                             Sport                       through

 2.
 Nebraska Furniture          Desk Chair and                                 $4,785.00        $500.00        5.75%         Pro-Rata           $588.74
 Mart                        Hutch                       Month 1
                                                         through

 3.5     Direct Payment of Secured Claims Not in Default. [Check one]

              None. If "None" is checked, the remainder of § 3.5 need not be completed.


 3.6     Surrender of Property. [Check one]

              None. If "None" is checked, the remainder of § 3.6 need not be completed.


 3.7     Lien Retention.

         The holder of a lien securing payment of a claim addressed in §§ 3.1 or 3.2 of this Plan shall retain its lien until the indebtedness
         secured by such lien is totally satisfied as determined under applicable non-bankruptcy law. The holder of a lien securing payment of
         any other allowed secured claim that is governed by this Plan shall retain its lien until the earlier of: (1) the total satisfaction of the
         indebtedness secured by the lien as determined under applicable non-bankruptcy law; or (2) the entry of a discharge order in favor of
         the Debtor under § 1328(a). In each instance, the provisions of this subsection may be superseded by a subsequent order of the
         Court.


 3.8     Maintenance of Insurance and Post-Petition Taxes Upon Retained Collateral.

         For all property that secures the payment of an indebtedness and which is proposed to be retained by the Debtor under this Plan, the
         Debtor must maintain insurance coverage as required either by the applicable contractual documents governing the indebtedness or as
         may be directed by the Trustee. The Debtor must also pay all ad valorem taxes on property proposed to be retained by the Debtor
         under this Plan as they come due in the post-petition period. Such payment shall be tendered to the appropriate taxing authorities in
         accordance with applicable non-bankruptcy law on or before the last date on which such taxes may be paid without penalty.


 3.9     Lien avoidance.     [Check one]

              None. If "None" is checked, the remainder of § 3.9 need not be completed.

         The remainder of this subsection will be effective only if the "Included" box is checked in § 1.2 of this Plan.

         Further, the invocation of this subsection mandates an evidentiary hearing on the "call" docket of the Court at which
         the Debtor must demonstrate: (1) service of this Plan upon any claimant affected by this subsection in strict
         compliance with the requirements of Bankruptcy Rule 7004 for service of a summons and a complaint, including
         service upon any attorney for such claimant listed in the referenced abstract of judgment or other lien identification
         documents; and (2) an entitlement to the relief sought, including that the claims of exemption relied upon by the
         Debtor have, in fact, been sustained.




TXEB Local Form 3015-a [eff. 12/2017]                               Chapter 13 Plan                                                               Page 6
            Case 20-40403                 Doc 2       Filed 02/06/20 Entered 02/06/20 17:26:45                                  Desc Main
                                                        Document Page 7 of 24

Debtor      Eddie B Eskridge, Jr                                                                       Case number
            Veraina Boudreaux-Eskridge
               § 522(f) Avoidance. The judicial liens or nonpossessory, non-purchase money security interests securing the claims listed below
               impair exemptions to which the Debtor would have been entitled under 11 U.S.C. § 522(b). Unless otherwise ordered by the
               Court, a judicial lien or security interest securing a claim listed below will be avoided to the extent that it impairs such exemptions
               upon entry of the order confirming the plan. The amount of the judicial lien or security interest that is avoided will be treated as an
               unsecured claim in Part 5 to the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will
               be paid in full as a secured claim as if set forth in § 3.4 of the Plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d).

            If more than one judicial lien or security interest is to be avoided, provide the information separately for each lien.


     Column A: Information                              Column B: Calculation of Lien Avoidance                           Column C: Treatment of
    Regarding Judicial Lien or                                                                                             Remaining 506 Claim
        Security Interest


 Lienholder                                a. Amount of lien                                            $450.00      Amount of 506 Claim after
 Cliff's Check Cashing #15                                                                                           avoidance (line a minus line f)
                                           b. Amount of all other liens                                    $0.00
                                           c. Value of claimed exemptions                             $1,600.00
                                                                                                                     Plan Interest Rate
 Collateral
 60" Samsung Television and                d. Total of adding lines a, b, and c                       $2,050.00
 Stereo                                                                                                              EMP by Trustee:
                                           e. Value of debtor's interest in property                  $1,600.00

                                           f. Subtract line e from line d.                              $450.00
         Judicial Lien                                                                                               EMP beginning Month
         Non-PMSI                          Extent of exemption impairment [check applicable box]:
                                                 Line f is equal to or greater than line a.                          EMP ending Month
 Lien identification (if judicial lien,          The entire lien is avoided. [Do not complete Column C]
 attach abstract of judgment.)
                                                 Line f is less than line a.                                         Projected Total Payment by
                                                 A portion of the lien is avoided. [Complete Column C]               Trustee:




     Column A: Information                              Column B: Calculation of Lien Avoidance                           Column C: Treatment of
    Regarding Judicial Lien or                                                                                             Remaining 506 Claim
        Security Interest


 Lienholder                                a. Amount of lien                                            $350.00      Amount of 506 Claim after
 Cliff's Check Cashing #15                                                                                           avoidance (line a minus line f)
                                           b. Amount of all other liens                                    $0.00
                                           c. Value of claimed exemptions                             $1,600.00
                                                                                                                     Plan Interest Rate
 Collateral
 60" Samsung Television and                d. Total of adding lines a, b, and c                       $1,950.00
 Stereo                                                                                                              EMP by Trustee:
                                           e. Value of debtor's interest in property                  $1,600.00

                                           f. Subtract line e from line d.                              $350.00
         Judicial Lien                                                                                               EMP beginning Month
         Non-PMSI                          Extent of exemption impairment [check applicable box]:
                                                 Line f is equal to or greater than line a.                          EMP ending Month
 Lien identification (if judicial lien,          The entire lien is avoided. [Do not complete Column C]
 attach abstract of judgment.)
                                                 Line f is less than line a.                                         Projected Total Payment by
                                                 A portion of the lien is avoided. [Complete Column C]               Trustee:




TXEB Local Form 3015-a [eff. 12/2017]                                 Chapter 13 Plan                                                             Page 7
            Case 20-40403                 Doc 2       Filed 02/06/20 Entered 02/06/20 17:26:45                              Desc Main
                                                        Document Page 8 of 24

Debtor      Eddie B Eskridge, Jr                                                                    Case number
            Veraina Boudreaux-Eskridge

     Column A: Information                             Column B: Calculation of Lien Avoidance                        Column C: Treatment of
    Regarding Judicial Lien or                                                                                         Remaining 506 Claim
        Security Interest


 Lienholder                                a. Amount of lien                                        $350.00       Amount of 506 Claim after
 Cliff's Check Cashing #15                                                                                        avoidance (line a minus line f)
                                           b. Amount of all other liens                                 $0.00
                                           c. Value of claimed exemptions                        $1,600.00
                                                                                                                  Plan Interest Rate
 Collateral
 60" Samsung Television and                d. Total of adding lines a, b, and c                  $1,950.00
 Stereo                                                                                                           EMP by Trustee:
                                           e. Value of debtor's interest in property             $1,600.00

                                           f. Subtract line e from line d.                          $350.00
         Judicial Lien                                                                                            EMP beginning Month
         Non-PMSI                          Extent of exemption impairment [check applicable box]:
                                                Line f is equal to or greater than line a.                        EMP ending Month
 Lien identification (if judicial lien,         The entire lien is avoided. [Do not complete Column C]
 attach abstract of judgment.)
                                                Line f is less than line a.                                       Projected Total Payment by
                                                A portion of the lien is avoided. [Complete Column C]             Trustee:




     Column A: Information                             Column B: Calculation of Lien Avoidance                        Column C: Treatment of
    Regarding Judicial Lien or                                                                                         Remaining 506 Claim
        Security Interest


 Lienholder                                a. Amount of lien                                        $350.00       Amount of 506 Claim after
 Cliff's Check Cashing #15                                                                                        avoidance (line a minus line f)
                                           b. Amount of all other liens                                 $0.00
                                           c. Value of claimed exemptions                        $1,600.00
                                                                                                                  Plan Interest Rate
 Collateral
 60" Samsung Television and                d. Total of adding lines a, b, and c                  $1,950.00
 Stereo                                                                                                           EMP by Trustee:
                                           e. Value of debtor's interest in property             $1,600.00

                                           f. Subtract line e from line d.                          $350.00
         Judicial Lien                                                                                            EMP beginning Month
         Non-PMSI                          Extent of exemption impairment [check applicable box]:
                                                Line f is equal to or greater than line a.                        EMP ending Month
 Lien identification (if judicial lien,         The entire lien is avoided. [Do not complete Column C]
 attach abstract of judgment.)
                                                Line f is less than line a.                                       Projected Total Payment by
                                                A portion of the lien is avoided. [Complete Column C]             Trustee:




TXEB Local Form 3015-a [eff. 12/2017]                                 Chapter 13 Plan                                                          Page 8
            Case 20-40403                 Doc 2       Filed 02/06/20 Entered 02/06/20 17:26:45                              Desc Main
                                                        Document Page 9 of 24

Debtor      Eddie B Eskridge, Jr                                                                    Case number
            Veraina Boudreaux-Eskridge

     Column A: Information                             Column B: Calculation of Lien Avoidance                        Column C: Treatment of
    Regarding Judicial Lien or                                                                                         Remaining 506 Claim
        Security Interest


 Lienholder                                a. Amount of lien                                        $300.00       Amount of 506 Claim after
 Cliff's Check Cashing #15                                                                                        avoidance (line a minus line f)
                                           b. Amount of all other liens                                 $0.00
                                           c. Value of claimed exemptions                        $1,600.00
                                                                                                                  Plan Interest Rate
 Collateral
 60" Samsung Television and                d. Total of adding lines a, b, and c                  $1,900.00
 Stereo                                                                                                           EMP by Trustee:
                                           e. Value of debtor's interest in property             $1,600.00

                                           f. Subtract line e from line d.                          $300.00
         Judicial Lien                                                                                            EMP beginning Month
         Non-PMSI                          Extent of exemption impairment [check applicable box]:
                                                Line f is equal to or greater than line a.                        EMP ending Month
 Lien identification (if judicial lien,         The entire lien is avoided. [Do not complete Column C]
 attach abstract of judgment.)
                                                Line f is less than line a.                                       Projected Total Payment by
                                                A portion of the lien is avoided. [Complete Column C]             Trustee:




     Column A: Information                             Column B: Calculation of Lien Avoidance                        Column C: Treatment of
    Regarding Judicial Lien or                                                                                         Remaining 506 Claim
        Security Interest


 Lienholder                                a. Amount of lien                                        $300.00       Amount of 506 Claim after
 Cliff's Check Cashing #15                                                                                        avoidance (line a minus line f)
                                           b. Amount of all other liens                                 $0.00
                                           c. Value of claimed exemptions                        $1,600.00
                                                                                                                  Plan Interest Rate
 Collateral
 60" Samsung Television and                d. Total of adding lines a, b, and c                  $1,900.00
 Stereo                                                                                                           EMP by Trustee:
                                           e. Value of debtor's interest in property             $1,600.00

                                           f. Subtract line e from line d.                          $300.00
         Judicial Lien                                                                                            EMP beginning Month
         Non-PMSI                          Extent of exemption impairment [check applicable box]:
                                                Line f is equal to or greater than line a.                        EMP ending Month
 Lien identification (if judicial lien,         The entire lien is avoided. [Do not complete Column C]
 attach abstract of judgment.)
                                                Line f is less than line a.                                       Projected Total Payment by
                                                A portion of the lien is avoided. [Complete Column C]             Trustee:




TXEB Local Form 3015-a [eff. 12/2017]                                 Chapter 13 Plan                                                          Page 9
            Case 20-40403                 Doc 2       Filed 02/06/20 Entered 02/06/20 17:26:45                               Desc Main
                                                       Document Page 10 of 24

Debtor      Eddie B Eskridge, Jr                                                                    Case number
            Veraina Boudreaux-Eskridge

        Column A: Information                          Column B: Calculation of Lien Avoidance                         Column C: Treatment of
       Regarding Judicial Lien or                                                                                       Remaining 506 Claim
           Security Interest


 Lienholder                                a. Amount of lien                                         $300.00      Amount of 506 Claim after
 Cliff's Check Cashing #15                                                                                        avoidance (line a minus line f)
                                           b. Amount of all other liens                                 $0.00
                                           c. Value of claimed exemptions                          $1,600.00
                                                                                                                  Plan Interest Rate
 Collateral
 60" Samsung Television and                d. Total of adding lines a, b, and c                    $1,900.00
 Stereo                                                                                                           EMP by Trustee:
                                           e. Value of debtor's interest in property               $1,600.00

                                           f. Subtract line e from line d.                           $300.00
         Judicial Lien                                                                                            EMP beginning Month
         Non-PMSI                          Extent of exemption impairment [check applicable box]:
                                                Line f is equal to or greater than line a.                        EMP ending Month
 Lien identification (if judicial lien,         The entire lien is avoided. [Do not complete Column C]
 attach abstract of judgment.)
                                                Line f is less than line a.                                       Projected Total Payment by
                                                A portion of the lien is avoided. [Complete Column C]             Trustee:




 3.10     Rule 3012 Valuation of Collateral.      [Check one]

               None. If "None" is checked, the remainder of § 3.10 need not be completed.


 3.11     Lien Removal Based Upon Unsecured Status.               [Check one]

               None. If "None" is checked, the remainder of § 3.11 need not be completed.


 Part 4:        Treatment of Administrative Expenses, DSO Claims and Other Priority Claims

 4.1      General

          All allowed priority claims, other than those particular domestic support obligations treated in § 4.5, will be paid in full without post-
          confirmation interest. Where applicable, the Trustee is authorized to initiate monthly payments on an interim basis based upon the
          projected amount of each priority claim listed below until such time as the allowed amount of each priority claim is established by the
          filing of a proof of claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by
          the Court of any objection thereto, shall control over any projected priority claim amount listed below.


 4.2      Trustee's Fees.

          The Trustee's fees are fixed by the United States Trustee pursuant to the provisions of 28 U.S.C. § 586(e)(2) and, pursuant thereto,
          shall be promptly collected and paid from all plan payments received by the Trustee.




TXEB Local Form 3015-a [eff. 12/2017]                                 Chapter 13 Plan                                                          Page 10
           Case 20-40403               Doc 2          Filed 02/06/20 Entered 02/06/20 17:26:45                              Desc Main
                                                       Document Page 11 of 24

Debtor    Eddie B Eskridge, Jr                                                                     Case number
          Veraina Boudreaux-Eskridge

 4.3     Attorney's Fees.

         The total amount of attorney's fees requested by the Debtor's attorney in this case is      $3,500.00      . The amount of
              $1,085.00        was paid to the Debtor's attorney prior to the Petition Date. The allowed balance of attorney's fees will be paid by
         the Trustee from the remaining available funds after the payment of required adequate protection payments pursuant to §§ 3.3 and 3.4
         of this Plan.

         The allowed balance of attorney's fees to be awarded to the Debtor's attorney in this case shall be determined by:

              LBR 2016(h)(1);          by submission of a formal fee application.

                 LBR 2016(h)(1): If the attorney's fee award is determined by the benchmark amounts authorized by LBR 2016(h), the total fee
                 shall be the amount designated in LBR 2016(h)(1)(A) unless a certification is filed by the Debtor's attorney regarding the
                 rendition of legal services pertaining to automatic stay litigation occurring during the Benchmark Fee Period outlined in that local
                 rule. The Trustee is authorized to make the benchmark fee calculation and to recognize the proper enhancement or reduction
                 of the benchmark amount in this case without the necessity of court order. No business case supplement to the benchmark
                 fee shall be recognized unless a business case designation is granted on or before initial confirmation of the Plan.

                 Fee Application: If the attorney's fee award is determined by the formal fee application process, such fee application shall be
                 filed no later than 30 days after the expiration of the Benchmark Fee Period outlined in LBR 2016(h)(1). If no application
                 is filed within that period, the determination of the allowed amount of attorney's fees to the Debtor's attorney shall revert to the
                 benchmark amounts authorized by LBR 2016(h)(1) without the necessity of any further motion, notice or hearing and the
                 Trustee shall adjust any distributions in this class accordingly.


 4.4     Priority Claims: Domestic Support Obligations ("DSO"). [Check one]

              None. If "None" is checked, the remainder of § 4.4 need not be completed.


 4.5     Priority Claims: DSO Assigned/Owed to Governmental Unit and Paid Less Than Full Amount. [Check one]

              None. If "None" is checked, the remainder of § 4.5 need not be completed.


 4.6     Priority Claims: Taxes and Other Priority Claims Excluding Attorney's Fees and DSO Claims. [Check one]

              None. If "None" is checked, the remainder of § 4.5 need not be completed.


 Part 5:       Treatment of Nonpriority Unsecured Claims

 5.1     Specially Classed Unsecured Claims.            [Check one]

              None. If "None" is checked, the remainder of § 5.1 need not be completed.


 5.2     General Unsecured Claims.

         Allowed nonpriority unsecured claims shall comprise a single class of creditors and will be paid:

              100% + Interest at                ;

              100% + Interest at                    with no future modifications to treatment under this subsection;

              Pro Rata Share: of all funds remaining after payment of all secured, priority, and specially classified claims.


 5.3     Liquidation Analysis: Unsecured Claims Under Parts 4 and 5.

         If the bankruptcy estate of the Debtor was liquidated under Chapter 7 of the Bankruptcy Code, the holders of priority unsecured claims
         under Part 4 of this Plan and the holders of nonpriority unsecured claims under Part 5 of this Plan would be paid an aggregate sum of
         approximately        $0.00    . Regardless of the particular payment treatments elected under Parts 4 and 5 of this Plan, the
         aggregate amount of payments which will be paid to the holders of allowed unsecured claims under this Plan will be equivalent to or
         greater than this amount.




TXEB Local Form 3015-a [eff. 12/2017]                                 Chapter 13 Plan                                                          Page 11
           Case 20-40403               Doc 2        Filed 02/06/20 Entered 02/06/20 17:26:45                                Desc Main
                                                     Document Page 12 of 24

Debtor    Eddie B Eskridge, Jr                                                                     Case number
          Veraina Boudreaux-Eskridge

 Part 6:       Executory Contracts and Unexpired Leases

 6.1     General Rule - Rejection. The executory contracts and unexpired leases of the Debtor listed below are ASSUMED.
         All other executory contracts and unexpired leases of the Debtor are REJECTED.

         [Check one.]

              None. If "None" is checked, the remainder of § 6.1 need not be completed.

              Assumed Contracts/Leases. All cure claims arising from the assumption of the following executory contracts or unexpired
              leases will be treated as specified in § 3.2 of the Plan and must be listed therein in order to be assumed. Otherwise, post-petition
              installment payments for any assumed executory contract or unexpired lease agreement constitute a direct payment obligation
              ("DPO") of the Debtor for which the Debtor shall serve as the disbursing agent.


                             Counterparty                                        Description and Required Monthly Payment Amount of
                                                                                   Assumed Executory Contract or Leased Property

 1.                                                                     $0.00
 Progressive Leasing                                                    Lease Agreement; Fridge, TV Accessories, Mount and Stand

 Part 7:       Vesting of Property of the Estate

 7.1     Property of the estate will vest in the Debtor only upon the entry of an order for discharge pursuant to § 1328, in the absence of a
         court order to the contrary.


 Part 8:       Nonstandard Plan Provisions
              None. If "None" is checked, the rest of Part 8 need not be completed.


 Part 9:       Miscellaneous Provisions

 9.1     Effective Date. The effective date of this Plan shall be the date upon which the order confirming this Plan becomes a final,
         nonappealable order.


 9.2     Plan Distribution Order. Unless the Court orders otherwise, disbursements by the Trustee under this Plan shall occur in the following
         order: (1) Trustee's fees under § 4.2 upon receipt; (2) adequate protection payments under §§ 3.3 and 3.4; (3) allowed attorney fees
         under § 4.3; (4) secured claims under §§ 3.2, 3.3 and 3.4 concurrently; (5) DSO priority claims under §§ 4.4 and 4.5 concurrently;
         (6) non-DSO priority claims under § 4.6; (7) specially classed unsecured claims under § 5.1; and (8) general unsecured claims under
         § 5.2.


 9.3     Litigation Proceeds. No settlement of any litigation prosecuted by the Debtor during the Plan Term shall be consummated without the
         consent of the Chapter 13 Trustee and, except as otherwise authorized by the Trustee, all funds received by the Debtor, or any
         attorney for the Debtor, shall be immediately tendered to the Chapter 13 Trustee for satisfaction of any authorized exemption claim of
         the Debtor, with the remainder of the funds dedicated as an additional component of the plan base.




TXEB Local Form 3015-a [eff. 12/2017]                              Chapter 13 Plan                                                              Page 12
            Case 20-40403             Doc 2        Filed 02/06/20 Entered 02/06/20 17:26:45                               Desc Main
                                                    Document Page 13 of 24

Debtor     Eddie B Eskridge, Jr                                                                   Case number
           Veraina Boudreaux-Eskridge

 Part 10:       Signatures

   X     /s/ Stephen Joseph Modric                                          Date 02/06/2020

   Signature of Attorney for Debtor(s)


   X     /s/ Eddie B Eskridge, Jr                                           Date 02/06/2020

   X     /s/ Veraina Boudreaux-Eskridge                                     Date 02/06/2020

   Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

   By filing this document, the attorney for the Debtor or any self-represented Debtor certifies to the Court that the wording
   and order of the provisions in this Chapter 13 plan are identical to those contained in TXEB Local Form 3015-a, other than
   any nonstandard provisions included in Part 8, and that the foregoing proposed Plan contains no nonstandard provisions
   other than those included in Part 8.



 Part 11:       Certificate of Service to Matrix as Currently Constituted by the Court

I hereby certify that the above and foregoing document was served upon all of the parties as listed on the attached master mailing list (matrix) as
constituted by the Court on the date of service either by mailing a copy of same to them via first class mail and/or electronic notification on
February 6, 2020:


                                                                                    /s/ Stephen Joseph Modric
                                                                                    Stephen Joseph Modric




TXEB Local Form 3015-a [eff. 12/2017]                             Chapter 13 Plan                                                           Page 13
           Case 20-40403         Doc 2           Filed 02/06/20 Entered 02/06/20 17:26:45            Desc Main
                                                  Document Page 14 of 24
                                      UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF TEXAS
                                              SHERMAN DIVISION

  IN RE: Eddie B Eskridge, Jr                                                  CASE NO.
                                    Debtor


          Veraina Boudreaux-Eskridge                                          CHAPTER       13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on February 6, 2020, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ Stephen Joseph Modric
                                Stephen Joseph Modric
                                Bar ID:24096420
                                Allen Stewart, P.C.
                                1700 Pacific Avenue, Ste. 2750
                                Dallas, TX 75201
                                (214) 965-8700



Aaron's Sales & Lease                            Acima Credit                             ASHRO
xxxxx6640                                        xxx4097                                  xxx-xxx-xxx-3220
Attn: Bankruptcy                                 9815 Monroe Street                       1112 7th Avenue
PO Box 100039                                    4th Floor                                Monroe, WI 53566
Kennesaw, GA 30156                               Sandy, UT 84070


Acceptance Now                                   Ad Astra Recovery                        Attorney General of Texas
xxxxxxxxxxxxxxxxxxxx1115                         xxx9206                                  PO Box 12548
Attn: Bankruptcy                                 7330 W 33rd N, Ste 118                   Austin, TX 78711
5501 Headquarters Drive                          Wichita, KS 67205
Plano, TX 75024


Acceptance Now                                   Ally Financial                           Avant
xxxxxxxxxxxxxxxxxxxx0381                         xxxxxxxx8509                             xxx6289
Attn: Bankruptcy                                 Attn: Bankruptcy                         222 N. LaSalle St., Suite 1700
5501 Headquarters Drive                          PO Box 380901                            Chicago, IL 60601
Plano, TX 75024                                  Bloomington, MN 55438


Acceptance Now                                   Ally Financial                           Avant
xxxxxxxxxxxxxxxxxxxx1012                         xxxxxxxx3507                             xxx6289
Attn: Bankruptcy                                 Attn: Bankruptcy                         Attn: Bankruptcy
5501 Headquarters Drive                          PO Box 380901                            PO Box 9183380
Plano, TX 75024                                  Bloomington, MN 55438                    Chicago, IL 60691
           Case 20-40403          Doc 2          Filed 02/06/20 Entered 02/06/20 17:26:45            Desc Main
                                                  Document Page 15 of 24
                                      UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF TEXAS
                                              SHERMAN DIVISION

  IN RE: Eddie B Eskridge, Jr                                                  CASE NO.
                                    Debtor


          Veraina Boudreaux-Eskridge                                           CHAPTER      13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE
                                                     (Continuation Sheet #1)

Baylor Scott White                               Chase Bank                               Cliff's Check Cashing #15
xxxxx4149                                        xxxx7155                                 xx533-5
6800 Scenic Drive                                P.O. Box 659809                          6932 Greenville Ave
Rowlett, TX 75088                                San Antonio, TX 78265                    Dallas, TX 75231



Baylor Scott White                               Check Into Cash                          Cliff's Check Cashing #15
xxxxxxxxxx2740                                   xxxx598.7                                xx533-4
6800 Scenic Drive                                201 Keith St., Ste 80                    6932 Greenville Ave
Rowlett, TX 75088                                Cleveland, TN 37311                      Dallas, TX 75231



Capital One Bank Bankruptcy                      Chrysler Capital                         Cliff's Check Cashing #15
xxxx-xxxx-xxxx-1496                              xxx7634                                  xx533-3
PO Box 30285                                     PO Box 961275                            6932 Greenville Ave
Salt Lake City, Utah 84130-0285                  Fort Worth, TX 76161                     Dallas, TX 75231



Capital One Bank Bankruptcy                      Citibank                                 Cliff's Check Cashing #15
xxxx-xxxx-xxxx-6425                              xxxx-xxxx-xxxx-0035                      xx533-2
PO Box 30285                                     P.O. Box 6403                            6932 Greenville Ave
Salt Lake City, Utah 84130-0285                  Sioux Falls, SD 57117                    Dallas, TX 75231



Capital One Bank Bankruptcy                      Citywide Motors                          Cliff's Check Cashing #15
xxxx-xxxx-xxxx-4947                              1910 Forest Ln                           xx533-1
PO Box 30285                                     Garland, TX 75042                        6932 Greenville Ave
Salt Lake City, Utah 84130-0285                                                           Dallas, TX 75231



Carmel Financial Corp                            Cliff's Check Cashing #15                Comenity Bank/ Bankruptcy
xxxxxx1205                                       xx533-7                                  xxxx9179
C/O AAM                                          6932 Greenville Ave                      PO Box 182789
101 E Carmel Dr, Ste 205                         Dallas, TX 75231                         Columbus, Ohio 43218
Carmel, IN 46032


CashMax Title & Loan                             Cliff's Check Cashing #15                Comenity Bank/Jessica London
12209 Lake June Rd #200                          xx533-6                                  xxxxx4194
Balch Springs, TX 75180                          6932 Greenville Ave                      Attn: Bankruptcy
                                                 Dallas, TX 75231                         PO Box 182125
                                                                                          Columbus, OH 43218
          Case 20-40403         Doc 2          Filed 02/06/20 Entered 02/06/20 17:26:45            Desc Main
                                                Document Page 16 of 24
                                    UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

  IN RE: Eddie B Eskridge, Jr                                                CASE NO.
                                  Debtor


         Veraina Boudreaux-Eskridge                                          CHAPTER      13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #2)

Comenity Bank/Lane Bryant                      Covington Credit/smc                     Credence
xxxxxxxxxxxx3762                               xxxxx5441                                xxxxx7387
Attn: Bankruptcy                               150 Executive Center Drive               17000 Dallas Pkwy, Ste 204
PO Box 182125                                  Greenville, SC 29615                     Dallas, TX 75248
Columbus, OH 43218


Commonwealth Finance                           Covington Credit/smc                     Credit Control LLC
xxxx7641                                       xxxxx3693                                xxxx9179
245 Main St                                    150 Executive Center Drive                5757 Phantom Dr., Ste.330
Scranton, PA 18519                             Greenville, SC 29615                     Hazelwood, MO 63042



Comptroller of Public Accounts                 Covington Credit/smc                     Credit One Bank
Revenue Account Bankruptcy Sect                xxxxx0439                                xxxx-xxxx-xxxx-9390
PO Box 13528                                   150 Executive Center Drive               P.O. Box 60500
Austin, TX 78711                               Greenville, SC 29615                     City of Industry, CA 91716-0500



Conn Appliances                                Covington Credit/smc                     Credit One Bank
xxxxx1170                                      xxxxx8296                                xxxxxxxxxxxx0283
PO Box 2358                                    150 Executive Center Drive               Attn: Bankruptcy Department
Beaumont, TX 77704                             Greenville, SC 29615                     PO Box 98873
                                                                                        Las Vegas, NV 89193


Covington Credit                               Covington Credit/smc                     Credit One Bank
xxxx x1829                                     xxxxx6971                                xxxxxxxxxxxx9390
3413 Broadway Blvd Suite 101b                  150 Executive Center Drive               Attn: Bankruptcy Department
Garland, TX 75043                              Greenville, SC 29615                     PO Box 98873
                                                                                        Las Vegas, NV 89193


Covington Credit                               Covington Credit/smc                     Crescent Bank & Trust, Inc.
xxxxx6620                                      xxxxx3850                                xxxxxxxxxxx0001
150 Executive Center Drive                     150 Executive Center Drive               Attn: Bankruptcy
Greenville, SC 29615                           Greenville, SC 29615                     PO Box 61813
                                                                                        New Orleans, LA 70161


Covington Credit/smc                           Covington Credit/smc                     Daimler Truck Financia
xxxxx1807                                      xxxxx5073                                xxxxxxxxx9000
150 Executive Center Drive                     150 Executive Center Drive               13650 Heritage Pkwy
Greenville, SC 29615                           Greenville, SC 29615                     Fort Worth, TX 76177
           Case 20-40403         Doc 2          Filed 02/06/20 Entered 02/06/20 17:26:45             Desc Main
                                                 Document Page 17 of 24
                                     UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

  IN RE: Eddie B Eskridge, Jr                                                  CASE NO.
                                   Debtor


          Veraina Boudreaux-Eskridge                                          CHAPTER       13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                    (Continuation Sheet #3)

Dallas Property Tax Office                      Discover Bankruptcy                       ECMC
xxxxxxxxxxxxx0000                               xxxx-xxxx-xxxx-4236                       xxxxxxxxxxx3199
PO Box 139066                                   PO Box 3025                               Attn: Bankruptcy
Dallas, TX 75313                                New Albany, OH 43054                      111 Washington Ave South, Ste 1400
                                                                                          Minneapolis, MN 55401


Dallas Regional Medical Center                  Discover Bankruptcy                       Eddie B Eskridge, Jr
xxxxxxxx7103                                    xxxx6904                                  4414 S Country Club Rd
1011 N. Galloway                                PO Box 3025                               Garland, TX 75043
Mesquite, TX 75149                              New Albany, OH 43054



Dept Of Ed/582/nelnet                           Discover Financial Services               FedLoan Servicing
xxxxxxxxxxx2199                                 xxxx-xxxx-xxxx-9616                       xxxxxxxxxxxxx0002
Attn: Bankruptcy Department                     PO Box 15316                              PO Box 69184
3015 Parker Blvd., Suite 400                    Wilmington, DE 19850                      Harrisburg, PA 17106
Aurora, CO 80014


Dept Of Ed/582/nelnet                           Dynamic Recovery Solutions                Financial Corp of America
xxxxxxxxxxx2499                                 xxxxx4885                                 xxxxxxx4.LLR
Attn: Bankruptcy Department                     PO Box 25759                              12515 Research Blvd. S-100
3015 Parker Blvd., Suite 400                    Greenville, SC 29616                      Austin, TX 78759
Aurora, CO 80014


Dept Of Ed/582/nelnet                           ECMC                                      Fingerhut
xxxxxxxxxxx2299                                 xxxxxx1761                                xxxx-xxxx-xxxx-9168
Attn: Bankruptcy Department                     Attn: Bankruptcy                          PO Box 70281
3015 Parker Blvd., Suite 400                    111 Washington Ave South, Ste 1400        Philadelphia, PA 19176
Aurora, CO 80014                                Minneapolis, MN 55401


Dept Of Ed/582/nelnet                           ECMC                                      Fingerhut
xxxxxxxxxxx2399                                 xxxxxx1981                                xxxxxxxxxxxx6348
Attn: Bankruptcy Department                     Attn: Bankruptcy                          Attn: Bankruptcy
3015 Parker Blvd., Suite 400                    111 Washington Ave South, Ste 1400        PO Box 1250
Aurora, CO 80014                                Minneapolis, MN 55401                     Saint Cloud, MN 56395


DirecTV - AT&T                                  ECMC                                      Fingerhut
xxxx5115                                        xxxxxxxxxxx3099                           xxxxxxxxxxxx9168
PO Box 6550                                     Attn: Bankruptcy                          Attn: Bankruptcy
Greenwood Village, CO 80150                     111 Washington Ave South, Ste 1400        PO Box 1250
                                                Minneapolis, MN 55401                     Saint Cloud, MN 56395
           Case 20-40403        Doc 2          Filed 02/06/20 Entered 02/06/20 17:26:45             Desc Main
                                                Document Page 18 of 24
                                    UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

  IN RE: Eddie B Eskridge, Jr                                                 CASE NO.
                                  Debtor


          Veraina Boudreaux-Eskridge                                          CHAPTER      13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                    (Continuation Sheet #4)

Fingerhut                                      Gold Star Finance, Inc.                   Integrity Texas Funding LP
xxxxxxxxxxxx2908                               xxxxxxx3073                               xxx-x5172
Attn: Bankruptcy                               610 W Main St                             84 Villa Rd
PO Box 1250                                    Denison, TX 75020                         Greenville, SC 29615
Saint Cloud, MN 56395


Fingerhut                                      Great Lakes                               Internal Revenue Service
xxxxxxxxxxxx9894                               xxxxx8581                                 PO Box 7346
Attn: Bankruptcy                               Attn: Bankruptcy                          Philadelphia, PA 19101
6250 Ridgewood Road                            PO Box 7860
Saint Cloud, MN 56303                          Madison, WI 53707


First Premier Bank                             Great Lakes                               Jefferson Capital Systems, LLC
xxxx-xxxx-xxxx-8972                            xxxxxx9581                                xxxxxxxxx2003
PO Box 5523                                    Attn: Bankruptcy                          PO Box 1999
Sioux Falls, SD 57117-5523                     PO Box 7860                               Saint Cloud, MN 56302
                                               Madison, WI 53707


First Premier Bankruptcy Dept                  Guild Mortgage                            Justice Finance
xxxx-xxxx-xxxx-8972                            xxx.xxx0982                               x2311
PO Box 5524                                    PO Box 85046                              149 W. Kingsley #210
Sioux Falls, SD 57117                          San Diego, CA 92186                       Garland, TX 75041



Freedom Debt Relief LLC                        Integrity Texas Funding LP                Justice Finance Compan
4940 S. Wendler Dr.,                           xxx-x3509                                 xxxxxxx0001
Tempe, AZ 85282                                84 Villa Rd                               Po Box 3970
                                               Greenville, SC 29615                      Dallas, TX 75208



Freedom Truck Finance                          Integrity Texas Funding LP                Justice Finance Compan
1540                                           xxx-x0139                                 xxxxxxx1010
12221 Merit Drive                              84 Villa Rd                               Po Box 3970
Dallas, TX 75251                               Greenville, SC 29615                      Dallas, TX 75208



Gold Star Finance, Inc.                        Integrity Texas Funding LP                Justice Finance Compan
xxxxxxx2429                                    xxx-x8034                                 xxxxxxx1008
610 W Main St                                  84 Villa Rd                               Po Box 3970
Denison, TX 75020                              Greenville, SC 29615                      Dallas, TX 75208
          Case 20-40403         Doc 2          Filed 02/06/20 Entered 02/06/20 17:26:45               Desc Main
                                                Document Page 19 of 24
                                    UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

  IN RE: Eddie B Eskridge, Jr                                                   CASE NO.
                                  Debtor


         Veraina Boudreaux-Eskridge                                             CHAPTER      13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #5)

Justice Finance Compan                         LVNV Funding/Resurgent Capital              Macy's Dept Store National Bank
xxxxxxx1007                                    xxxx-xxxx-xxxx-0283                         xxxx-xxxx-xxxx-8031
Po Box 3970                                    PO Box 10497                                9111 Duke Boulevard
Dallas, TX 75208                               Greenville, SC 29603                        Mason, OH 45040



Justice Finance Compan                         LVNV Funding/Resurgent Capital              Mariner Finance, LLC
xxxxxxx1009                                    xxxxxxxxxxxxxx3762                          xxxxxxxx2917
Po Box 3970                                    PO Box 10497                                Attn: Bankruptcy
Dallas, TX 75208                               Greenville, SC 29603                        8211 Town Center Drive
                                                                                           Nottingham, MD 21236


Justice Finance Company                        LVNV Funding/Resurgent Capital              Mariner Finance, LLC
xxxxxxx1011                                    xxx6289                                     xxxxxxxx2414
PO Box 3970                                    PO Box 10497                                Attn: Bankruptcy
Dallas, TX 75208                               Greenville, SC 29603                        8211 Town Center Drive
                                                                                           Nottingham, MD 21236


Kimmel & Silverman PC                          LVNV Funding/Resurgent Capital              Mariner Finance, LLC
30 E. Butler Pike                              xxxx-xxxx-xxxx-6348                         xxxxxxxx7712
Ambler, PA 19002                               PO Box 10497                                Attn: Bankruptcy
                                               Greenville, SC 29603                        8211 Town Center Drive
                                                                                           Nottingham, MD 21236


Landstar Inway, Inc                            M.A.J.R. Financial Corporation              Mariner Finance, LLC
xxx2176                                        xxxx2574                                    xxxxxxxx5214
13410 Sutton Park Drive South                  7951 West Mississippi Avenue                8211 Town Center Drive
Jacksonville, FL 32224                         Suite B                                     Nottingham, MD 21236
                                               Lakewood, CO 80226


Linebarger Goggan & Sampson, LLP               M.A.J.R. Financial Corporation              Merrick Bank
xxx.xxxxx4.005                                 xxxx2832                                    xxxx-xxxx-xxxx-3126
900 Arion Parkway, Ste 104                     7951 West Mississippi Avenue                PO Box 660702
San Antonio, TX 78216                          Suite B                                     Dallas, TX 75266
                                               Lakewood, CO 80226


Linebarger Goggan Blair                        Macy's Bankruptcy                           Merrick Bank/ CardWorks
2777 N Stemmons Frwy, Ste 1000                 xxxx8031                                    xxxx-xxxx-xxxx-3126
Dallas, TX 75207                               PO Box 8053                                 PO Box 9201
                                               Mason, OH 45040                             Old Bethpage, NY 11804
          Case 20-40403         Doc 2          Filed 02/06/20 Entered 02/06/20 17:26:45            Desc Main
                                                Document Page 20 of 24
                                    UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

  IN RE: Eddie B Eskridge, Jr                                                CASE NO.
                                  Debtor


         Veraina Boudreaux-Eskridge                                          CHAPTER      13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #6)

Merrick Bank/ CardWorks                        Navient                                  Nebraska Furniture Mart
xxxx-xxxx-xxxx-4506                            xxxxxxxxxxxxxxxxxxx0322                  xxxx0732
PO Box 9201                                    Attn: Claims Dept                        PO Box 2335
Old Bethpage, NY 11804                         PO Box 9500                              Omaha, NE 68103
                                               Wilkes-Barr, PA 19773


Metro Management Services                      Navient                                  Northstar Location Services, LLC
xxxxxx0666                                     xxxxxxxxxxxxxxxxxxx0525                  xxxx4236
PO Box 650823                                  Attn: Claims Dept                        4285 Genesee St
Dallas, TX 75265                               PO Box 9500                              Cheektowaga, NY 14225
                                               Wilkes-Barr, PA 19773


Midland Credit Management                      Navient                                  OneMain Financial
xxxxx6739                                      xxxxxxxxxxxxxxxxxxx1110                  xxxx-xxxx-xxxx-6517
PO Box 301030                                  Attn: Claims Dept                        PO Box 3251
Los Angeles, CA 90030                          PO Box 9500                              Evansville, IN 47731
                                               Wilkes-Barr, PA 19773


MOHELA                                         Navient                                  Pendrick Capital Partners
xxxxxxxxxxxxx0017                              xxxxxxxxxxxxxxxxxxx0804                  xx8457
Attn: Bankruptcy                               Attn: Claims Dept                        1714 Hollinwood Dr
633 Spirit Drive                               PO Box 9500                              Belleview, VA 22307-1926
Chesterfield, MO 63005                         Wilkes-Barr, PA 19773


MOHELA                                         Navient                                  Pentagon FCU/PenFed Credit Union
xxxxxxxxxxxxx0016                              xxxxxxxxxxxxxxxxxxx1223                  xxxx3416
Attn: Bankruptcy                               Attn: Claims Dept                        PO Box 247009
633 Spirit Drive                               PO Box 9500                              Omaha, NE 68124
Chesterfield, MO 63005                         Wilkes-Barr, PA 19773


MOHELA                                         Navient Solutions Inc                    Pentagon Federal Cr Un
xxxxxxxxxxxxx0015                              xxxxxxxxxxxxxxxxxxx1110                  xxxx1914
Attn: Bankruptcy                               Attn: Bankruptcy                         Attention: Bankruptcy
633 Spirit Drive                               PO Box 9500                              PO Box 1432
Chesterfield, MO 63005                         Wilkes-Barr, PA 18773                    Alexandra, VA 22314


Navient                                        Navient Solutions Inc                    Pentagon Federal Cr Un
xxxxxxxxxxxxxxxxxxx0628                        xxxxxxxxxxxxxxxxxxx0804                  xxxx0554
Attn: Claims Dept                              Attn: Bankruptcy                         Attention: Bankruptcy
PO Box 9500                                    PO Box 9500                              PO Box 1432
Wilkes-Barr, PA 19773                          Wilkes-Barr, PA 18773                    Alexandra, VA 22314
          Case 20-40403         Doc 2          Filed 02/06/20 Entered 02/06/20 17:26:45            Desc Main
                                                Document Page 21 of 24
                                    UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

  IN RE: Eddie B Eskridge, Jr                                                CASE NO.
                                  Debtor


         Veraina Boudreaux-Eskridge                                          CHAPTER      13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #7)

Pentagon Federal Cr Un                         Pentagon Federal Cr Un                   Pentagon Federal Cr Un
xxxx0845                                       xxxxx2704                                xxxx8052
Attention: Bankruptcy                          Attention: Bankruptcy                    Attention: Bankruptcy
PO Box 1432                                    PO Box 1432                              PO Box 1432
Alexandra, VA 22314                            Alexandra, VA 22314                      Alexandra, VA 22314


Pentagon Federal Cr Un                         Pentagon Federal Cr Un                   PHH Mortgage Services
xxxx4109                                       xxxx7754                                 xxxxx1222
Attention: Bankruptcy                          Attention: Bankruptcy                    Attn: Research/Bankruptcy
PO Box 1432                                    PO Box 1432                              1661 Worthington Rd Ste 100
Alexandra, VA 22314                            Alexandra, VA 22314                      West Palm Beach, FL 33409


Pentagon Federal Cr Un                         Pentagon Federal Cr Un                   QVC Inc
xxxx7984                                       xxxx1510                                 xxx-xx-2176
Attention: Bankruptcy                          Attention: Bankruptcy                    1200 Wilson Dr
PO Box 1432                                    PO Box 1432                              West Chester, PA 19380
Alexandra, VA 22314                            Alexandra, VA 22314


Pentagon Federal Cr Un                         Pentagon Federal Cr Un                   Radius Global Solutions LLC
xxxxx2455                                      xxxx3415                                 xxx.xxxxx3296
Attention: Bankruptcy                          Attention: Bankruptcy                    P.O. Box 390905
PO Box 1432                                    PO Box 1432                              Minneapolis, MN 55439
Alexandra, VA 22314                            Alexandra, VA 22314


Pentagon Federal Cr Un                         Pentagon Federal Cr Un                   Ray Hubbard Emerg Physicians
xxxxx4029                                      xxxx6548                                 xxxxxxx7969
Attention: Bankruptcy                          Attention: Bankruptcy                    P.O. Box 8097
PO Box 1432                                    PO Box 1432                              Philadelphia, PA 19101-8097
Alexandra, VA 22314                            Alexandra, VA 22314


Pentagon Federal Cr Un                         Pentagon Federal Cr Un                   Ray Hubbard Emerg Physicians
xxxxx4867                                      xxxx6944                                 xxxxx3236
Attention: Bankruptcy                          Attention: Bankruptcy                    P.O. Box 8097
PO Box 1432                                    PO Box 1432                              Philadelphia, PA 19101-8097
Alexandra, VA 22314                            Alexandra, VA 22314


Pentagon Federal Cr Un                         Pentagon Federal Cr Un                   Regional Acceptance Co
xxxx9643                                       xxxx2351                                 xxxxxxx5301
Attention: Bankruptcy                          Attention: Bankruptcy                    Attn: Bankruptcy
PO Box 1432                                    PO Box 1432                              PO Box 1487
Alexandra, VA 22314                            Alexandra, VA 22314                      Wilson, NC 27894
          Case 20-40403         Doc 2          Filed 02/06/20 Entered 02/06/20 17:26:45             Desc Main
                                                Document Page 22 of 24
                                    UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

  IN RE: Eddie B Eskridge, Jr                                                 CASE NO.
                                  Debtor


         Veraina Boudreaux-Eskridge                                           CHAPTER      13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #8)

Regional Fin                                   Regional Finance                          Republic Finance
xxxxxx2282                                     3465 W. Walnut St. Suite 107              xxx/xxxx/x0051
3465 West Walnut Street                        Garland, TX 75042                         9824 Lakeview Pkwy, Ste 200
Garland, TX 75042                                                                        Rowlett, TX 75088



Regional Fin                                   Regional Finance                          Republic Finance LLC
xxxxx0957                                      xxxxxx3073                                xxxxxxxxx0008
3465 West Walnut Street                        3465 West Walnut Street                   9824 lakeview Parkway, Ste 200
Garland, TX 75042                              Garland, TX 75042                         Rowlett, TX 75088



Regional Fin                                   Regional Finance #53                      Republic Finance LLC
xxxxxxx0301                                    xxxxxxx0101                               xxxxxxxxx0051
3465 West Walnut Street                        3115 S. 1st Street                        9824 lakeview Parkway, Ste 200
Garland, TX 75042                              Garland, TX 75041                         Rowlett, TX 75088



Regional Fin                                   Regional Finance #53                      Resurgent Capital Services
xxxxxxx0601                                    xxxxxxx8101                               xxxxx1502
3465 West Walnut Street                        3115 S. 1st Street                        PO Box 10465
Garland, TX 75042                              Garland, TX 75041                         Greenville, SC 29603



Regional Fin                                   Regional Finance #53                      Sam's Appliances & Furniture
xxxxxxx7501                                    xxxxxxx3701                               xx2365
3465 West Walnut Street                        3115 S. 1st Street                        Attn: Bankruptcy
Garland, TX 75042                              Garland, TX 75041                         5050 East Belknap Street
                                                                                         Haltom City, TX 76117


Regional Fin                                   Regional Finance #53                      Sam's Appliances & Furniture
xxxxxxx6601                                    xxxxxxx0401                               xxxxx3114
3465 West Walnut Street                        3115 S. 1st Street                        Attn: Bankruptcy
Garland, TX 75042                              Garland, TX 75041                         5050 East Belknap Street
                                                                                         Haltom City, TX 76117


Regional Fin                                   Republic Finance                          Sam's Appliances & Furniture
xxxxxxx2101                                    xxxx/x0008                                xx6382
3465 West Walnut Street                        9824 Lakeview Pkwy, Ste 200               Attn: Bankruptcy
Garland, TX 75042                              Rowlett, TX 75088                         5050 East Belknap Street
                                                                                         Haltom City, TX 76117
           Case 20-40403         Doc 2          Filed 02/06/20 Entered 02/06/20 17:26:45           Desc Main
                                                 Document Page 23 of 24
                                     UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

  IN RE: Eddie B Eskridge, Jr                                                 CASE NO.
                                   Debtor


          Veraina Boudreaux-Eskridge                                          CHAPTER     13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                    (Continuation Sheet #9)

Sam's Appliances & Furniture                    Spot Loan                                Synchrony Bank/Walmart
xx6383                                          P.O. Box 720                             xxxxxxxx0681
Attn: Bankruptcy                                Belcourt, ND 58316                       Attn: Bankruptcy
5050 East Belknap Street                                                                 PO Box 965060
Haltom City, TX 76117                                                                    Orlando, FL 32896


Sam's Appliances & Furniture                    Sun Loan Company #37                     Synchrony Bank/Walmart
xxxxx8721                                       413                                      xxxxxxxxxxxx7307
5050 East Belknap Street                        1005 S Josey Lane                        Attn: Bankruptcy
Haltom City, TX 76117                           Carrollton, TX 75006                     PO Box 965060
                                                                                         Orlando, FL 32896


Sams Club/ Synchrony Bk                         Syncb/hhgreg                             Texan Credit
xxxx-xxxx-xxxx-1584                             xxxxxxxxxxxx9791                         xxxxxxxxxxxxxx9365
PO Box 530942                                   Attn: Bankruptcy                         Po Box 130
Atlanta, GA 30353                               PO Box 965060                            Timpson, TX 75975
                                                Orlando, FL 32896


Seventh Avenue                                  Synchrony Bank (Bankruptcy)              Texan Credit
1112 7th Avenue                                 xxxx-xxxx-xxxx-9791                      xxxxxxxxxxxxxx8870
Monroe, WI 53566-1364                           PO Box 960061                            Po Box 130
                                                Orlando, FL 32896                        Timpson, TX 75975



Sherman Originator, LLC                         Synchrony Bank (Bankruptcy)              Texan Credit
xxx6289                                         xxxx6406                                 xxxxxxxxxxxxxx8461
c/o Resurgent Capital Svcs, LP                  PO Box 965005                            Po Box 130
55 Beattie Place, Ste. 110                      Orlando, FL 32896                        Timpson, TX 75975
Greenville, SC 29601


Speedpay, Inc.                                  Synchrony Bank/ Chevron                  Texan Credit
199 Water Street, 29th Fl                       xxxxxxxxxxxx4913                         xxxxxxxxxxxxxx0102
New York, NY 10038                              PO Box 965060                            Po Box 130
                                                Orlando, FL 32896                        Timpson, TX 75975



Speedycash                                      Synchrony Bank/Sams                      Texan Credit
3422 W Walnut St                                xxxxxxxxxxxx1584                         xxxxxxxxxxxxxx9810
Garland, TX 75042                               Attn: Bankruptcy                         Po Box 130
                                                PO Box 965060                            Timpson, TX 75975
                                                Orlando, FL 32896
          Case 20-40403         Doc 2          Filed 02/06/20 Entered 02/06/20 17:26:45               Desc Main
                                                Document Page 24 of 24
                                    UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

  IN RE: Eddie B Eskridge, Jr                                                   CASE NO.
                                  Debtor


         Veraina Boudreaux-Eskridge                                             CHAPTER      13
                                Joint Debtor

                                               CERTIFICATE OF SERVICE
                                                   (Continuation Sheet #10)

The Bureaus Inc                                Walmart /Synchrony Bank                     World Finance Corp
xxxxx3419                                      xxxx3708                                    7009
650 Dundee Rd, Ste 370                         P.O. Box 960024                             1336 N. Galloway Ave, Ste. 128
Northbrook, IL 60062                           Orlando, FL 32896                           Mesquite, TX 75149



Toledo Fin                                     Wells Fargo Bank                            World Finance Corp
xxxxxxxx9318                                   xxxxxxxxxxxx6114                            xxxxxxx6301
2601 Gus Thomasson                             Attn: Bankruptcy                            Attn: Bankruptcy
Mesquite, TX 75150                             PO Box 10438                                PO Box 6429
                                               Des Moines, IA 50306                        Greenville, SC 29606


Toledo Finance                                 World Acceptance/Finance Corp               World Finance Corp/World Acceptance
xxxxxxxx9767                                   xxxxxxx5501                                 xxxxxxxx7801
2601 Gus Thomasson                             Attn: Bankruptcy                            Attn: Bankruptcy
Mesquite, TX 75150                             PO Box 6429                                 PO Box 6429
                                               Greenville, SC 29606                        Greenville, SC 29606


TXU/Texas Energy                               World Acceptance/Finance Corp               World Finance Corp/World Acceptance
xxxxxxxxxxxx0897                               xxxxxxx0301                                 xxxxxxxx9301
PO Box 650393                                  Attn: Bankruptcy                            Attn: Bankruptcy
Dallas, TX 75265                               PO Box 6429                                 PO Box 6429
                                               Greenville, SC 29606                        Greenville, SC 29606


USDOE/GLELSI                                   World Acceptance/Finance Corp               World Finance Corp/World Acceptance
xxxxxxxxxxxx9581                               xxxxxxx6101                                 xxxxxxxx3101
Attn: Bankruptcy                               Attn: Bankruptcy                            Attn: Bankruptcy
PO Box 7860                                    PO Box 6429                                 PO Box 6429
Madison, WI 53707                              Greenville, SC 29606                        Greenville, SC 29606


USDOE/GLELSI                                   World Finance Corp                          World Finance Corp/World Acceptance
xxxxxxxxxxx8581                                5896                                        xxxxxxxx0001
Attn: Bankruptcy                               1336 N. Galloway Ave, Ste. 128              Attn: Bankruptcy
PO Box 7860                                    Mesquite, TX 75149                          PO Box 6429
Madison, WI 53707                                                                          Greenville, SC 29606


Walmart /Synchrony Bank                        World Finance Corp                          World Finance Corp/World Acceptance
xxxx-xxxx-xxxx-7307                            5031                                        xxxxxxxx0901
P.O. Box 960024                                1336 N. Galloway Ave, Ste. 128              1336 N Galloway Ave, Ste 128
Orlando, FL 32896                              Mesquite, TX 75149                          Mesquite, TX 75149
